Title: Thomas Jefferson and John Walker to the Inhabitants of the Parish of St. Anne, [before 23 July 1774]
From: Jefferson, Thomas,Walker, John
To: Inhabitants of the Parish of St. Anne


                    
                        [Before 23 July 1774]
                    
                    To the Inhabitants of the parish of Saint Anne.
                    The members of the late house of Burgesses having taken into their consideration the dangers impending over British America from the hostile invasion of a sister colony, thought proper that it should be recommended to the several parishes in this colony that they set apart some convenient day for fasting, humiliation and prayer devoutly to implore the divine interposition in behalf of an injured and oppressed people; and that the minds of his majesty, his ministers, and parliament, might be inspired with wisdom from above, to avert from us the dangers which threaten our civil rights, and all the evils of civil war. We do therefore recommend to the inhabitants of the parish of Saint Anne that Saturday the 23d instant be by them set apart for the purpose aforesaid, on which day will be prayers and a sermon suited to the occasion by the reverend Mr. Clay at the new church on Hardware river, which place is thought the most centrical to the parishioners in General.
                    
                        John Walker
                        Thomas Jefferson
                    
                 